DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6-13-2014 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that uses the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Such claim limitation(s) is/are: 
Claim 1 lines 15-16: “said support arm further comprises means for a reversible firm attachment to a handle shaft”. 
Claim 2: “means to adjustably set a height”. 
Claim 6: “a telescoping means”. 
Claim 7 line 12: “a locking means”. 
Claim 7 line 17 “a securing means”. 
Claim 8: “means for adjusting a height”. 
Claim 8: “telescoping means”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“said support arm further comprises means for a reversible firm attachment to a handle shaft”  and “a securing means”  are interpreted as: “simple line ties; VELCRO@ or similar hook-and-loop material straps; a reversibly ratcheting coupler; a spring-loaded key-in-hole device; a screw-down latch; a pipe strap (14, 15, 16, 17, 18, 19, 20); and any functionally equivalent device and method that reversibly and firmly secures said line trimmer handle shaft with said support bar member of the present invention”  
“means to adjustably set a height” and “means for adjusting a height” is not associated to any specific structure in the specification and is therefore interpreted as any known mower wheel height adjustment mechanism of the art.  
“a telescoping means” is interpreted as: “a telescoping support bar”.  
“a locking means” is interpreted as: “two threaded knobs (10) that can be screwed into the corresponding bolts (11) set into the base,”.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1, Lines 11 and 12 recites the phrase: “and, further comprising:” This appears to make the following limitations drawn to the hold-down member, however the following limitation are not drawn 
Claim 7 line 6: “a base” should read: “the base”.  
Line 19: “a set of wheels mounted on an undercarriage” should read: “the set of wheels mounted on the undercarriage”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 20 recites: “the provided hold down plate”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if line 20 should recite: “the hold-down member”.  
Claim 6 line 2 recites: “the support bar member”.  There is insufficient antecedent basis for this limitation in the claim.  
Line 4 recites: “the trimmer handle”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 line 2 recites: “a adjustably wheeled base”.  It is unclear if this limitation is claiming adjustable wheels mounted on a base or if the base is itself adjustable.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry (USPN 4428183).
Regarding claim 9, Lowry discloses a lawn line trimmer-to-mower assembly comprising, a adjustably wheeled base (26, column 3 lines 13-25) with a lawn cutting zone defined by a cutout opening (28) generally centrally located in said base, wherein said cutout opening allows for a rotating shaft and a cutting line of a line trimmer to operatively protrude downward through a central area of said cutout opening, and, means for reversibly and securely mounting said line trimmer onto said adjustably wheeled base by an attachment to a shroud and a handle of said line trimmer, said means comprising: a hold-down member hingedly attached to said wheeled base (Figures 10 and 15 show an embodiment that comprises a hold-down member 140 that pins the shroud of the trimmer to the base. 
	Lowry discloses a wide variety of hold-down members and different orientations for the purpose of providing a wide variation of trimmer dimensions. The embodiment shown in figure 10 of Lowry comprise a rigid hold-down member 145 at the front, therefore Lowry is lacking the use of cams to act as a hold down member.   
	The embodiment of figures 8 and 9 show an alternative hold-down member that uses cam members 144 to hold down the trimmer.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the hold-down member 145 of figure 10 with the hold-down member comprising cams as depicted in figures 8 and 9 for the purpose of providing greater adjustment to accommodate different trimmer dimensions.  

Regarding claim 10, Lowry discloses wherein said adjustably wheeled base further comprises at least a pair of front wheels (36) and a pair of rear wheels (36), and a corresponding set of adjustable wheel mountings that permit a user to alter a height of said paired front wheels and a height of said rear paired wheels (Column 3 lines 18-34).

Regarding claims 11 and 12, Lowry discloses in the figures a square or elongated rectangle aperture (Column 5 discloses elongating the aperture to provide for adjustability). 
Lowry is lacking the use of a circular or elongated circle to form and oval opening which would create a U-shaped portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to merely change the shape of the aperture to a circle or oval to conform to known trimmer shapes 
It is noted that the prior art of record discloses a variety of shapes to include circles and ovals and that upon review of applicant’s specification there is no apparent inventive reasoning for the claimed shape and it appears that any other shape would work equally as well such as the square or elongated rectangular shape of Lowry as long as the intended function of the invention is met.  

Regarding claim 13, Lowry discloses wherein said support bar member comprises a telescoping assembly that permits a length and a connecting angle of the support bar member to change during a use of the assembly (Column 3 lines 40-56 discloses that the support bar 60 is telescoping.  The telescoping rod and pivoting connection to the base would allow for an angle change).

Regarding claim 14, Lowry discloses wherein said wheeled base further comprises a top face and an undercarriage, and said undercarriage is formed with a plurality of reinforcing struts (Figure 2 at rear edge 40 and figure 9 under wheel post 30 show that the undercarriage is formed with at turned down edge struts to reinforce the base).

Regarding claim 15, Lowry is lacking a specific dimension of the aperture.  
It would have been an obvious matter of design choice to modify Lowry to include the range of 13 inches to 24 inches since applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges.


Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671